Title: To John Adams from Samuel Perley, 12 June 1809
From: Perley, Samuel
To: Adams, John



Honored Sir,
Gray June, 12th. 1809.

Your Letter of April, 18th. 1809, came safe to my Hand. It was soon read by our Lawyer in Gray. He  was so Pleased with it, that he quickly publised it, in the Portland Gazette. I have seen your Letter and mine, Published in the Boston Patriot. Both are published (as I Understand) in Amherst Paper in the State of New-Hampshire. No writings, that appear in our public Papers, are in General read, with so much Avidity as those are, which Appear from the Pen of the Honorable, and ever to be Honored John Adams, while Gratitude is to be found in Our independent, united States. I beleive, that more Gratitude is due from the united States of America to the Immortal Washington, and to his Excellency John Adams, Than to any other two respectable Names, within the Limits of our Independence.
Honored Sir, you mention in your Letter to me, a Number Of Books printed in Defence of our State and National Constitutions, not one of which have I ever Seen. And this I beleive to be true with respect to many Gentlemen Of a public Education, and most of our best Farmers Within a Hundred Miles of me. We know nothing of Them, except what some of our ungovernable News-Papers, have published to your Honours disadvantage. May I not ask, if an Abridgement of your Works, (such a One; as could be purchased by Farmers) would not be a Great Releaf and Blessing in these perilous Times? Would it not extend it’s Influence to Posterity, yet unborn? I am fully perswaded, that such an Exertion, would be Consistent with your wise and benevolent Disposition, from the Days of the nefarious Governour Hutchinson, to the present Moment. With pleasure I could easily fill Sheets of Paper In an Epistolary Way, but the deficiency of my  Station in Life, considering your exalted Character, forbids Any Further Additions.
with profound Sentiments of cordial Respects, I am Honored Sir, your most Obedient and Very Humble Servant,

Samuel Perley
P.S. Your Sentiments on the Impressment of Seamen, Ought to be set in Letters of Gold. Your Honour’s  at Supra



Samuel Perley
   Simon Greenleaf Esquire.
